Citation Nr: 0520589	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  99-08 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an effective date earlier than December 9, 
2002, for the grant of a 30 percent evaluation for a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from September 1987 
to July 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, and Winston-Salem, North Carolina.  This case 
has been certified to the Board from the Winston-Salem, North 
Carolina, RO.

The veteran was afforded a travel board hearing in September 
1999.  The Veterans Law Judge who presided at that hearing 
subsequently retired from the Board during the pendency of 
the veteran's appeal.  The veteran was advised by the Board 
in a June 2003 letter that she had the right to another 
hearing by another Veterans Law Judge, and that if she did 
not respond within thirty days from the date of the letter, 
the Board would assume she did not want an additional hearing 
and proceed accordingly.  No response was received from the 
veteran and the Board reviewed the veteran's case in 
September 2003.  At that time, the Board remanded the case 
for additional development.

The veteran's case was returned to the Board in July 2005 for 
further appellate consideration.  

The issue of entitlement to an effective date earlier than 
December 9, 2002, for the grant of a 30 percent evaluation 
for a right shoulder disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the veteran's claim have been 
completed.  

2.  The veteran's claimed right knee disability is not 
related to her active military service.

3.  The veteran's claimed left knee disability is not related 
to a complaint of knee pain during her active military 
service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred during active 
duty and the incurrence of such disability during military 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A left knee disability was not incurred during active 
duty and the incurrence of such disability during military 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Although the Court has not specified how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. April 14, 2005).  Any error in the sequence of 
events is not shown to have any effect on the case, or to 
cause injury to the veteran.  As such, the Board concludes 
that any such error is harmless, and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
April 1997, well before the enactment of the VCAA.  

At the outset of the veteran's claim, she was informed of the 
evidence necessary to substantiate it.  A Statement of the 
Case, issued in April 1999, provided notice to the veteran of 
the evidence necessary to support her claim of entitlement to 
service connection for right and left knee disabilities.  
Supplemental statements of the case dated in February 2003 
and March 2005 also provided notice to the veteran of the 
evidence of record regarding her claim and why this evidence 
was insufficient to award the benefits sought.

Moreover, letters dated in January 2002, February 2004, and 
June 2004 also instructed the veteran regarding the evidence 
necessary to substantiate her claim and requested that she 
identify evidence supportive of the claim.  

The Board's December 1999 and September 2003 remands also 
provided guidance pertaining to the evidence and information 
necessary to substantiate the claim.  

In sum, VA has complied with the notice requirements of the 
VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone VA examinations of her claimed 
knee disabilities.  Moreover, the veteran was afforded the 
opportunity to testify before a Veterans Law Judge in 
September 1999.  Neither the veteran nor her representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Factual Background

The veteran's service medical records are negative for any 
diagnosis, complaint or abnormal finding pertaining to her 
right knee.  With regard to her left knee, October 1987 
service medical records indicate the veteran's report of a 
left knee problem for two weeks.  She denied any direct 
trauma, but complained of pain going up and down stairs.  The 
impression was patellofemoral syndrome.  In July 1989, she 
was treated for a 2nd degree burn on the left leg, caused 
when boiling water spilled on her leg.  The veteran's lower 
extremities were noted to be normal on physical examination 
in May 1990, prior to her discharge from service.

The veteran submitted a claim for service connection in July 
1990, but did not include a claim for any knee disability.  
On VA fee basis examination in November 1990, the veteran's 
gait was noted to be unremarkable.
VA outpatient treatment records show that in March 1997, the 
veteran reported right knee pain secondary to a recent 
twisting injury.  She complained of pain and instability.  
She reported a similar incident in December 1996.  The 
provider noted soft tissue swelling and tenderness along the 
lateral joint line.  On orthopedic consultation, the veteran 
.  She reported an injury .  

In April 1997 the veteran requested that her original claim 
be amended to include her knees.  She stated that during 
training, she fell twice and injured her knees.  She 
indicated that the first fall occurred in October or November 
1987, when she was knocked down during a night road march.  
She stated that she did not go to sick call after that 
incident.  She noted that the second fall occurred during a 
run, when her knee gave out.  

In May 1997 the veteran reported that she had slipped and 
fallen on her right knee.  She indicated a history of right 
knee pain.  

In a September 1999 statement, a physician from the Winston-
Salem VA Outpatient Clinic opined that the veteran's knee 
problems began during her active duty service.

At her September 1999 hearing, the veteran testified that she 
had been very active throughout high school and that she had 
not had problems with her knees prior to entering the 
military.  She stated that she hyperextended her right knee 
during basic training, but that she did not receive medical 
treatment.  She indicated that she underwent physical 
therapy.  She stated that the problems continued after her 
discharge.  She testified that she did not originally file a 
claim for knee disability because there were other 
disabilities that were more important to her when she filed 
her initial claim.  

In a May 2002 memorandum, the author of the September 1999 
statement, a VA physician, stated that the information 
contained in her September 1999 letter was based solely on 
the veteran's narrative history.  She noted that there were 
no physical findings or medical record evidence of a left 
knee injury, and that the veteran was initially treated for 
right knee pain in May 1997.
A VA orthopedic examination was conducted in December 2002.  
Physical examination of the veteran's right knee revealed 
preserved landmarks.  No swelling was appreciated, but there 
was slight tenderness with deep palpation adjacent to the 
patella.  Strength was normal.  X-rays of the right knee 
revealed no acute bony process.  The soft tissues were 
negative, and there were no interval changes noted.  A 
lateral view revealed anterior tibia vascular calcifications.  
The diagnosis was mild patellofemoral syndrome of the right 
knee.

An additional VA examination was carried out in January 2003.  
The examiner noted that during the December 2002 examination, 
the veteran had complained principally of problems with her 
right knee.  The veteran was noted to walk without a limp.  
She wore a brace on her right knee.  She stated that her left 
knee was comfortable, with no pain.  She did not complain of 
weakness, stiffness, swelling, instability, giving away, 
locking, fatigue, or lack of endurance.  On physical 
examination, the left knee was normally aligned.  There was 
no tenderness on palpation over the patella and no 
crepitation.  Medial and lateral plica areas were nontender 
on vigorous palpation.  The examiner noted that the only 
symptom elicited was discomfort with hard pressure on the 
patella against the knee joint.  The left knee was stable.  
The examiner concluded that the left knee was normal.  
X-rays of the left knee were negative.  He opined that the 
veteran's left patellofemoral symptoms were not a 
continuation of the knee complaint noted during the veteran's 
service.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Direct service connection may not be granted without 
medical evidence of a current disability, medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

Having carefully reviewed the evidence of record, the Board 
has concluded that service connection for disabilities of the 
right and left knees is not warranted.  With regard to the 
veteran's claimed right knee disability, the Board notes that 
the service medical records reveal no evidence of any 
diagnosis, complaint, or abnormal finding pertaining to the 
veteran's right knee.  Although the veteran has reported 
having suffered from problems with her knees since her 
military service, the VA outpatient treatment records do not 
document such an incidence.  In fact, the first evidence of 
any problem with or injury to the veteran's right knee dates 
to March 1997, nearly seven years after discharge from 
service.  There is no evidence of any nexus between the 
veteran's military service and her claimed right knee 
disability.

With respect to the veteran's claimed left knee disability, 
the Board notes that although the veteran complained of left 
knee problems in October 1987, there is no other notation in 
the service medical records of complaints concerning the left 
knee.  Notably, the veteran was seen on numerous occasions 
for problems with her right shoulder, but those treatment 
notes do not reflect complaints pertaining to the veteran's 
knees.  On discharge physical examination, the veteran's 
lower extremities were noted to be normal.  Finally, VA 
examination in January 2003 revealed an essentially normal 
left knee, with the exception of overuse patellofemoral 
symptoms.  The examiner concluded that those symptoms were 
not a continuation of the knee complaint noted during 
service.

The evidence of a nexus between the veteran's claimed knee 
disabilities and her military service is limited to the 
veteran's own statements and those of her representative.  
While the veteran is competent to attest to matters 
susceptible to lay observation, she is not competent to 
provide an opinion concerning matters requiring medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Therefore, the veteran's lay opinion concerning the 
etiology of her claimed knee disabilities is of no 
evidentiary value.

Accordingly, viewing the evidentiary record in its entirety, 
the Board finds that the preponderance of evidence is against 
the veteran's claim of service connection for right and left 
knee disabilities.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.


REMAND

In a February 2003 rating decision, the RO determined that 
the veteran's right shoulder disability warranted a 30 
percent evaluation, and established December 9, 2002 as the 
effective date for the increase.  In a March 2003 letter, the 
veteran disputed the effective date, pointing out that her 
claim was filed in April 1997.  

At the time of its September 2003 review, the Board concluded 
that the veteran's March 2003 correspondence should be 
construed not as dissatisfaction with the currently assigned 
30 percent rating for the right shoulder disability, but 
rather as her dissatisfaction with the December 2002 
effective date of the assignment of the 30 percent disability 
rating.  Gallegos v. Gober, 14 Vet. App. 50, 53 (2000).  As 
such, the Board accepted the March 2003 correspondence as a 
Notice of Disagreement as to the effective date of the 
increase from 10 percent to 30 percent for her service-
connected right shoulder disability, asserting an effective 
date earlier than December 9, 2002, for assignment of the 30 
percent rating.  The Board noted that the veteran had not 
been issued a Statement of the Case on that issue.   The 
filing of a Notice of Disagreement puts a claim in appellate 
status.  Therefore, a Statement of the Case regarding the 
issue of an effective date earlier than December 9, 2002, for 
assignment of a 30 percent rating for right shoulder 
disability must be issued to the veteran.  As such, this 
issue must again be remanded.  Manlincon v. West, 12 Vet. 
App. 239, 240- 41 (1999).

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED for the following action:

The RO is to provide the veteran and her 
representative a Statement of the Case 
(with an appropriate period of time to 
respond) pertaining to the issue of an 
effective date earlier than December 9, 
2002, for assignment of a 30 percent 
rating for right shoulder disability in 
accordance with 38 C.F.R. § 19.29, unless 
that matter is resolved by granting the 
benefits sought, or by the veteran's 
withdrawal of her Notice of Disagreement. 
See 38 C.F.R. § 19.26; see also 
Manlincon, supra. If, and only if, a 
timely substantive appeal is received 
should that matter thereafter be returned 
to the Board for appellate review. See 38 
U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.200, 
20.202, 20.302(b). After the development 
requested above has been completed to the 
extent possible, the RO should again 
review the record. If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


